USCA4 Appeal: 21-1763      Doc: 30         Filed: 10/12/2022    Pg: 1 of 6




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1763


        PROGRESSIVE CHURCH OF OUR LORD JESUS CHRIST, INC.,

                            Plaintiff - Appellee,

                     v.

        PROGRESSIVE CHURCH OF OUR LORD JESUS CHRIST-TALLAHASSEE, INC.,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:19-cv-03541-JFA)


        Submitted: September 30, 2022                                 Decided: October 12, 2022


        Before THACKER and HEYTENS, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Megan A. Rosenberg, Jennifer C. Rey, THE HOGAN LAW FIRM, LLC,
        Brooksville, Florida; Louis D. Nettles, NETTLES LAW FIRM, Florence, South Carolina,
        for Appellant. James Y. Becker, Costa M. Pleicones, Columbia, South Carolina, Sarah P.
        Spruill, HAYNSWORTH SINKLER BOYD, P.A., Greenville, South Carolina, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1763        Doc: 30        Filed: 10/12/2022     Pg: 2 of 6




        PER CURIAM:

                  The Progressive Church of Our Lord Jesus Christ, Inc. (the “Church”) filed suit

        against the Progressive Church of Our Lord Jesus Christ-Tallahassee, Inc. (the

        “Tallahassee Congregation”) to determine the validity of a deed signed by the Presiding

        Bishop of the Church purporting to transfer a parcel of real property where the Tallahassee

        Congregation worshipped (the “Tallahassee property”) to the Tallahassee Congregation

        without the permission of the Church’s Board of Bishops. The district court determined

        that the deed was invalid and granted summary judgment in favor of the Church. The

        Tallahassee Congregation appeals, arguing that the Board of Bishops was illegitimate, the

        Church’s Constitution should be given no weight because the Church did not adhere to it,

        and the Tallahassee Congregation paid for the purchase of the Tallahassee property. We

        affirm.

                  We review de novo a district court’s order granting summary judgment.

        Calloway v. Lokey, 948 F.3d 194, 201 (4th Cir. 2020). “A district court ‘shall grant

        summary judgment if the movant shows that there is no genuine dispute as to any material

        fact and the movant is entitled to judgment as a matter of law.’” Jacobs v. N.C. Admin.

        Off. of the Cts., 780 F.3d 562, 568 (4th Cir. 2015) (quoting Fed. R. Civ. P. 56(a)). A

        genuine dispute exists “if a reasonable jury could return a verdict for the nonmoving party.”

        Id. (internal quotation marks omitted). In determining whether a genuine issue of material

        fact exists, this court “view[s] the facts and all justifiable inferences arising therefrom in

        the light most favorable to . . . the nonmoving party.” Id. at 565 n.1 (internal quotation

        marks omitted).

                                                      2
USCA4 Appeal: 21-1763       Doc: 30         Filed: 10/12/2022      Pg: 3 of 6




               “[T]he First Amendment severely circumscribes the role that civil courts may play

        in resolving church property disputes.” Serbian E. Orthodox Diocese v. Milivojevich, 426

        U.S. 696, 709 (1976) (internal quotation marks omitted).                “[R]eligious freedom

        encompasses the power of religious bodies to decide for themselves, free from state

        interference, matters of church government as well as those of faith and doctrine.” Id.

        at 721-22 (cleaned up). “In assessing whether to exercise jurisdiction in a civil proceeding

        involving a church, it is important to determine whether the church is of a ‘hierarchical’

        nature. If the church is hierarchical, a civil court should defer to the final authority within

        its hierarchy, declining even to determine . . . whether it has complied with church laws

        and regulations.” Dixon v. Edwards, 290 F.3d 699, 715 (4th Cir. 2002). In determining

        whether a church is hierarchical, a court considers whether:

               1) The corporations in question are organized under the state religious
               corporations act governing the incorporation of religious societies that are
               subordinate parts of larger church organizations.

               2) Resolutions of the subordinate entity acknowledge the superiority of the
               superior entity.

               3) By-laws of the lower authority have been submitted to the higher for
               approval.

               4) The priest takes an oath to be obedient to the higher authority.

               5) Provisions in the constitutions and by-laws of both the superior and
               subordinate levels suggest a hierarchical relationship.

        Id.

               Our review of the record supports the district court’s conclusion that the Church

        operated as a hierarchical organization and that deference is owed to the Church’s highest


                                                      3
USCA4 Appeal: 21-1763      Doc: 30          Filed: 10/12/2022     Pg: 4 of 6




        authority. See id. The Church is incorporated under South Carolina’s act governing the

        incorporation of religious organizations; the Church Constitution provides that the

        organization operates on national, district, and local levels, provides for the collection of

        fees from districts to be rendered to the national organization, and requires that member

        churches adhere to the rules and bylaws of the Church; and upon their appointment, pastors

        of local congregations agree to operate under the Board’s authority and pursuant to the

        Church Constitution.     We therefore conclude that the district court did not err in

        determining that the Church was a hierarchical organization.

               The Board of Bishops is the highest authority within the Church, according to its

        Constitution. See id. at 717 (looking to church’s governing documents to determine its

        highest authority). At the time the deed purporting to transfer the Tallahassee property was

        signed, the Board of Bishops had been properly appointed in compliance with the Church

        Constitution; any alleged history of noncompliance with the Constitution by the Church is

        irrelevant. And, while the Tallahassee Congregation claims that the 2019 election and

        appointment of the Board of Bishops occurring before the deed was executed was

        illegitimate, a civil court defers to the hierarchical authority in matters of internal church

        government and will not scrutinize the Church’s appointments to the Board of Bishops.

        See id. at 715. Although the Tallahassee Congregation argues that there is a question of

        fact as to who supplied the funds for the original purchase of the property, this question is

        immaterial because the record makes clear that the property was purchased by the Church,

        the mortgage and property were titled in the Church’s name, and the Church Constitution

        provided for the ownership of churches by the national Church organization.

                                                      4
USCA4 Appeal: 21-1763      Doc: 30         Filed: 10/12/2022      Pg: 5 of 6




               Because the Church is incorporated in South Carolina, South Carolina’s statute

        governing nonprofit corporations applies to the Church’s operations. See Phoenix Sav. &

        Loan, Inc. v. Aetna Cas. & Sur. Co., 427 F.2d 862, 868 (4th Cir. 1970) (citing Erie R.R. v.

        Tompkins, 304 U.S. 64 (1938)) (stating that substantive issues in a diversity suit are

        resolved according to state law). Turning to the validity of the transfer, South Carolina law

        requires that every corporation have a board of directors, and that all corporate powers be

        exercised and affairs of the corporation be managed by the board, unless the articles of

        incorporation authorize another person to exercise particular powers. S.C. Code Ann. § 33-

        31-801 (2006). “If religious doctrine governing the affairs of a religious corporation is

        inconsistent with the provisions of [South Carolina law governing nonprofit corporations],

        the religious doctrine controls.” S.C. Code Ann. § 33-31-180 (2006). Because the

        Tallahassee property is located in Florida, Florida law governs the transfer of property.

        Florida law requires either that the party transferring the property or “the party’s lawfully

        authorized agent” sign the deed before two witnesses, Fla. Stat. § 689.01 (2021), or that an

        instrument be “sealed with the common or corporate seal and signed in its name by its

        president or any vice president or chief executive officer,” Fla. Stat. § 692.01 (2021).

               Although the deed in this case was signed by the Presiding Bishop, the deed did not

        contain a corporate seal, and therefore did not comply with the requirements of Fla. Stat.

        § 692.01. As such, to be effective, the deed must have been signed by the Church’s

        lawfully authorized agent. See DGG Dev. Corp. v. Estate of Capponi, 983 So. 2d 1232,

        1233-34 (Fla. Dist. Ct. App. 2008) (stating that a deed is ineffective on its face to convey

        title if not properly executed in accordance with the conveyancing statutes). Neither the

                                                     5
USCA4 Appeal: 21-1763      Doc: 30         Filed: 10/12/2022     Pg: 6 of 6




        articles of incorporation nor the Church Constitution authorize the Presiding Bishop to

        transfer property on behalf of the Church. Thus, the Board of Bishops has the sole power

        to authorize such a transaction. Since the Presiding Bishop was not authorized by the Board

        of Bishops to sign the deed, the transaction was not valid under Florida law. We conclude

        that the district court did not err in granting the Church’s motion for summary judgment.

               Finally, the Tallahassee Congregation filed a motion for an injunction pending this

        appeal seeking to stop the Church from barring the Tallahassee Congregation members

        from the Tallahassee property. A motion requesting such relief ordinarily must first be

        made in the district court unless the moving party shows that the court has already denied

        the requested relief or that moving first in the district court would be impracticable. Fed.

        R. App. P. 8(a)(1)(A), (2)(A). Additionally, “[t]he party requesting a stay bears the burden

        of showing that the circumstances justify an exercise of [judicial] discretion” needed for

        issuance of the stay. Nken v. Holder, 556 U.S. 418, 433-34 (2009).

               The Tallahassee Congregation did not first request injunctive relief in the district

        court and has not met its burden of showing that the circumstances justify an exercise of

        this court’s discretion. Moreover, our decision renders the request for relief moot.

               We affirm the district court’s order granting summary judgment and deny the

        Tallahassee Congregation’s motion for an injunction pending appeal. We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                       AFFIRMED



                                                     6